DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
Claim 1 recites:
“store, process, or initiate transmission of at least some of the spatio- temporal data measurements or one or more results based on at least some of the spatio- temporal data measurements.”
The term ‘at least some of the spatio-temporal data measurements’ when used the first time in the claim effectively creates a new entity in the claim language.  At the second use of this term, it should either be regarded as ‘the at least some…’ or the second term should be given a new designation clearly differentiating the two.  
Claim 2 recites:
“The apparatus of Claim 1, wherein: at least some of the spatio-temporal data measurements form multiple stereo- spatio-temporal data measurements; and the spatio-temporal data measurements forming each stereo-spatio-temporal 25data measurement are associated with at least one common plant characteristic of a common plant and different three-dimensional positions within the growing area.”
The issue in claim 2 partly a continuation from the concern in claim 1.  First ‘at least some’ is used again here in line 2 of the claim as submitted.  This should either be corrected to ‘the at least some’ to tie it directly to the element from claim 1 of the same name, or given a different name to clearly differentiate it.
At the second noted portion in line 4 of the claim as submitted, ‘the spatio-temporal data’ is mentioned again but this time the ‘at least some’ is omitted.  However since the language is used in like 2 it should be carried through to show the direct relation in line 4.  Please correct line 4 accordingly to indicate ‘the at least some of the spatio-temporal data…’ or carry through the change to the term if one is made.
At the third noted portion in line 4 of the claim as submitted, ‘each stereo…’ should be corrected to say ‘each of the multiple stereo…’ as this term has been established in line 2 and should have ‘the’ attached to clarify the antecedent basis.
Claim 3 recites:
“The apparatus of Claim 2, wherein the spatio-temporal data measurements forming each stereo-spatio-temporal data measurement are associated 30with different heights of one or more of the plants.”
In this claim the antecedent basis needs to be carried through from claim 2.  The first indicated portion in line 1 should read ‘the at least some of the spatio…” to follow the previously established naming convention.  The second portion in line 2 as noted for claim 2 should read ‘each of the multiple stereo…’ as this term has been established previously.
Claims 11 and 19 have the same objections and concerns as claim 1
Claims 12 and 20 have the same objections and concerns as claim 2
Claims 13 and 21 have the same objections and concerns as claim 3

Appropriate correction is required.
Allowable Subject Matter
Claims 1-25 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 1, 11 and 19 the prior art fails to disclose the specifics for the human observation data and the associated determination and processing of the spatio-temporal data measurements.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The outstanding claim objections as noted above for claims 1-25.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631